Opinions of the United
2002 Decisions                                                                                                             States Court of Appeals
                                                                                                                              for the Third Circuit


11-26-2002

USA v. Biedrzycki
Precedential or Non-Precedential: Non-Precedential

Docket No. 01-2957




Follow this and additional works at: http://digitalcommons.law.villanova.edu/thirdcircuit_2002

Recommended Citation
"USA v. Biedrzycki" (2002). 2002 Decisions. Paper 775.
http://digitalcommons.law.villanova.edu/thirdcircuit_2002/775


This decision is brought to you for free and open access by the Opinions of the United States Court of Appeals for the Third Circuit at Villanova
University School of Law Digital Repository. It has been accepted for inclusion in 2002 Decisions by an authorized administrator of Villanova
University School of Law Digital Repository. For more information, please contact Benjamin.Carlson@law.villanova.edu.
                                                  NOT PRECEDENTIAL

 UNITED STATES COURT OF APPEALS
      FOR THE THIRD CIRCUIT




                No: 01-2957
              ______________

     UNITED STATES OF AMERICA


                        v.

           JOHN BIEDRZYCKI,
       a/k/a JOHN LESZCZYNSKI,
           a/k/a JOHN WILSON

        (E. D. Crim. No. 00-cr-00558)


 Appeal from the United States District Court
    for the Eastern District of Pennsylvania
 (D.C. Criminal Action No. 99-cr-00410-1)
District Judge: Honorable William H. Yohn, Jr.,


 Submitted Under Third Circuit LAR 34.1(a)
           on September 9, 2002


        Before: NYGAARD, ROTH
         and WEIS, Circuit Judges


    (Opinion filed : November 26, 2002)
                                               OPINION




ROTH, Circuit Judge:

        Pursuant to a plea agreement, defendant John Biedrzycki pled guilty to the following

five counts: knowingly making a false statement to a federal firearms licensee,

possession of firearms and ammunition by a convicted felon, bank burglary, interstate

transportation of stolen property, and conspiracy to distribute marijuana. He was sentenced

by the District Court to 164 months imprisonment. The following day, Biedrzycki filed a

pro se notice of appeal. 1

        Biedrzycki’s trial counsel filed an appellate brief pursuant to Anders v. California,

386 U.S. 738 (1967), as counsel was unable to discern any non-frivolous issues which were

presented for our review. As required by Anders, counsel directed us to issues and portions

of the record that might arguably support an appeal, including jurisdiction of the trial court,

validity of the plea, and legality of the sentence. Biedrzycki was also given notice of his

attorney's desire to withdraw as required by Anders, thereby allowing Biedrzycki the

opportunity to raise any issues for appeal in a pro se brief. Id. at 744. Biedrzycki did not

file a pro se supplemental brief. We have reviewed the record and we agree that there are

no non-frivolous issues to be appealed.

        Initially, we conclude that the District Court had jurisdiction pursuant to 18 U.S.C. §


        1
         In his notice of appeal, Biedrzycki stated that the appeal was based “on grounds of
Writ of Error Coram Nobis, on Misconduct by Government and Counsel.”
3231 and any challenge, based on lack of jurisdiction, would be frivolous.

        Further, we find that the District Court complied with all of the mandates of

Fed.R.Crim.P. 11 and Boykin in accepting Biedrzycki's guilty plea. See Boykin v. Alabama,

395 U.S. 238, 243 (1969) (stating that a guilty plea must be voluntary and knowingly made

to be an effective waiver of a federal constitutional right). Before a district court can

accept a defendant’s guilty plea, the court must determine “[b]y personally interrogating the

defendant...the plea's voluntariness,...[and] develop a more complete record to support [it’s]

determination...” McCarthy v. United States, 394 U.S. 459, 466 (1969). Here, the district

court conducted an appropriate on-record colloquy to ensure that Biedrzycki understood

his rights and chose to waive them voluntarily. Further, the District Court determined that

there was a factual basis for his guilty plea and found that Biedrzycki understood the

charges and penalties involved. We therefore find that the evidence presented comported

with the requirements of Rule 11 and Boykin and demonstrated a sufficient factual basis for

the plea.

        Finally, Biedrzycki’s counsel acknowledged that an appeal might challenge the

legality of the district court sentence. However, we agree that there is nothing here on

which to base any such appeal because the District Court imposed a sentence in the middle

of the Sentencing Guideline range.

        For the foregoing reasons, we will affirm the judgment of the District Court and we

will grant counsel's request to withdraw.
TO THE CLERK:

     Please file the foregoing Opinion.




                                          By the Court,




                                           /s/ Jane R. Roth
                                             Circuit Judge